NATIONWIDE VARIABLE INSURANCE TRUST NVIT Multi-Manager Small Company Fund Supplement dated February 13, 2015 to the Summary Prospectus dated April 30, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Effective immediately, the information under the section entitled “Portfolio Managers” on page4 of the Summary Prospectusis deleted and replaced with the following: Portfolio Manager Title Length of Service with Fund Putnam Eric N. Harthun Portfolio Manager Since 2008 MSIM Dennis Lynch Managing Director Since 2009 David Cohen Managing Director Since 2009 Sam Chainani Managing Director Since 2009 Alexander Norton Executive Director Since 2009 Jason Yeung Managing Director Since 2009 Armistead Nash Executive Director Since 2009 Neuberger Berman Judith M. Vale Managing Director Since 1995 Robert D’Alelio Managing Director Since 1996 Michael L. Bowyer Managing Director Since 2015 Brett Reiner Managing Director Since 2015 Gregory G. Spiegel Managing Director Since 2015 Oppenheimer Ronald J. Zibelli, Jr., CFA Vice President Since 2011 Ash Shah, CFA, CPA Vice President Since 2014 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
